Case: 16-17031    Date Filed: 12/14/2017   Page: 1 of 4


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17031
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:16-cv-20794-JAL



HENRY A. THOMAS,

                                                           Petitioner-Appellant,

                                   versus

STATE OF FLORIDA,

                                                          Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 14, 2017)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-17031    Date Filed: 12/14/2017   Page: 2 of 4


      Henry A. Thomas, a Florida prisoner serving a 25-year sentence of

imprisonment for grand theft and conspiracy to commit grand theft, appeals the

dismissal of his pro se motion under Rules 60(b) and (d), Fed. R. Civ. P., seeking

relief from the judgment denying his 28 U.S.C. § 2254 habeas corpus petition. The

district court concluded that Thomas’s Rule 60 motion was an impermissible

second or successive § 2254 petition. We agree and therefore affirm.

      We review issues of subject-matter jurisdiction de novo.          Williams v.

Chatman, 510 F.3d 1290, 1293 (11th Cir. 2007). Before a prisoner may file a

second or successive habeas petition, he first must obtain an order from the court

of appeals authorizing the district court to consider the petition.      28 U.S.C.

§ 2244(b)(3)(A). Without authorization, the district court lacks jurisdiction to

consider a second or successive habeas petition. Farris v. United States, 333 F.3d
1211, 1216 (11th Cir. 2003).

      In general, Rule 60 provides a limited basis for a party to seek relief from a

final judgment in a civil case, including fraud, misrepresentation, or misconduct by

an opposing party. However, the Supreme Court has held that Rule 60(b) motions

are to be considered impermissible successive habeas petitions if the prisoner

either (1) raises a new ground for substantive relief, or (2) attacks the habeas

court’s previous resolution of a claim on the merits. Gonzalez v. Crosby, 545 U.S.
524, 531-32 (2005). On the other hand, a Rule 60(b) motion in a § 2254 case is not


                                         2
              Case: 16-17031     Date Filed: 12/14/2017   Page: 3 of 4


to be treated as a successive habeas petition if it attacks a defect in the federal

habeas proceeding’s integrity, such as fraud upon the federal habeas court. Id. at

532 n.5.

      When “a federal habeas court has already reached and resolved the merits of

a habeas petitioner’s earlier asserted claims, we look at a 60(b) motion challenging

that decision with particular skepticism.” Franqui v. Florida, 638 F.3d 1368, 1371

(11th Cir. 2011).    Where the federal habeas court already denied the habeas

petition on the merits, an attack based on habeas counsel’s omission of a claim in

an original habeas petition ordinarily does not go to the integrity of the proceedings

but in effect asks for a second chance for the Court to determine the merits

favorably. Id. at 1372.

      Here, the district court properly determined that Thomas’s Rule 60 motion

was an impermissible successive § 2254 habeas corpus petition. Although Thomas

attempted to cast his argument as a fraud claim under Rule 60(b)(3) and (d)(3), he

challenged the merits determination of the district court in denying his § 2254

petitions. See Gonzalez, 545 U.S. at 531 32, 532 n.5. In particular, Thomas

repeated his claim that his convictions were unlawful because the trial court lacked

jurisdiction since an information was never filed. This argument was previously

considered and rejected by the district court and by us. Accordingly, Thomas’s

motion, though couched in the terms of fraud, was, in substance, an attempt to


                                          3
              Case: 16-17031       Date Filed: 12/14/2017   Page: 4 of 4


relitigate previous claims that challenged the validity of his conviction.        See

Franqui, 638 F.3d at 1371–72; Williams, 510 F.3d at 1295; Gonzalez, 545 U.S. at

531–32. Therefore, the district court properly construed Thomas’s Rule 60 motion

as a successive § 2254 petition.

      As Thomas never received our authorization to raise this claim in a

successive § 2254 petition, the district court lacked jurisdiction to consider it. See

Farris, 333 F.3d at 1216. Accordingly, we affirm the district court’s dismissal of

his construed § 2254 petition for lack of jurisdiction.

      AFFIRMED.




                                           4